DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed December 7, 2021. Claims 1, 3, 5-11 & 13-24 are pending. Claims 2, 4 & 12 have been canceled. New claims 21-24 have been added.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 31, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-11 & 13-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barthe et al. (US 2015/0283408) (“Barthe” hereinafter) in view of Rosenberg (US 2007/0038156) further in view of Alford et al. (US 2018/0161002) (“Alford” hereinafter).
In regards to claim 1, Barthe discloses a method for treating skin, comprising: 
applying to a skin surface an applicator 18 comprising an array 24 of energy emitting transducers 19; wherein said transducers 19 are arranged on a surface of said applicator 18 shaped and sized to contact skin surface (see at least figs. 3-5 & 7A-E; par 0118-0119);

measuring temperature of a skin surface contacting said array 24 during said emitting (see at least par 0132, 0264-0265 & 0282-0284); and,
cooling said skin surface contacting said array during said emitting energy, to reduce thermal damage to said skin surface (see at least par 0132-0133 & 0264-0265).  
Barthe discloses a method, as described above, that fails to explicitly teach a method wherein each of said one or more energy emitting transducers generate a separate thermal damage lesion in said deep tissue layers; and cooling said skin surface contacting said array of said spaced-apart energy transmitting transducers via said spaced-apart energy emitting transducers during said emitting energy, to reduce thermal damage to said skin surface.   
However, Rosenberg teaches that it is known to provide a method wherein each of said one or more energy emitting transducers (44a, 44b, 44c) generate a separate thermal damage lesion 33 in said deep tissue layers (see at least fig. 4 and par 0027 & 0029); and cooling said skin surface contacting said array of said spaced-apart energy transmitting transducers (44a, 44b, 44c) via said spaced-apart energy emitting transducers (44a, 44b, 44c) during said emitting energy, to reduce thermal damage to said skin surface (see at least abstract; figs. 1 & 4 and par 0024-0025).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Barthe wherein each of 
Barthe as modified by Rosenberg discloses a method, as described above, that fails to explicitly teach a method comprising at least one temperature sensor located in between adjacent spaced-apart energy emitting transducers.   
However, Alford teaches that it is known to provide a method comprising at least one temperature sensor 46 located in between adjacent spaced-apart energy emitting transducers 44 (see at least fig. 4 and par 0045-0046, 0050 & 0059-0061).  
Therefore, it would have been obvious to one ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Barthe as modified by Rosenberg comprising at least one temperature sensor located in between adjacent spaced-apart energy emitting transducers as taught by Alford since such a modification would amount to applying a known technique (i.e. as taught by Alford) to a known device (i.e. as taught by Barthe) ready for improvement to achieve a predictable result 
In regards to claim 3, Barthe discloses a method according to claim 1, wherein said energy emitting transducers 19 comprise ultrasound transducers 19 configured to emit unfocused ultrasound energy, and wherein said applying to said skin surface comprises applying an applicator 18 comprising said unfocused ultrasound transducers 19 to said skin surface (see at least figs. 3-5 and par 0288), and wherein said cooling comprises cooling said skin surface via said ultrasound transducers 19 (see at least fig. 24C and par 0132-0133, 0264-0265 & 0282-0284).  
In regards to claim 5, Barthe discloses a method according to claim 3, wherein said modifying comprises modifying frequency and/or intensity of said emitted unfocused ultrasound energy according to results of said measuring temperature (see at least par 0104, 0146, 0196 & 0198-0199).  
In regards to claim 6, Barthe discloses a method according to claim 3, comprising: 
assessing contact between one or more of said unfocused ultrasound transducers 19 with said skin surface based on results of said measuring temperature of said skin surface (see at least fig. 24C and par 0133, 0135, 0186, 0238 & 0282-0284).  
In regards to claim 7, Barthe discloses a method according to claim 3, wherein said measuring temperature comprises measuring temperature of each of said ultrasound transducers 19 (see at least fig. 24C and par 0133, 0135, 0186, 0238 & 0282-0284).  
In regards to claim 8, Barthe discloses a method according to claim 1, wherein said cooling comprises cooling said skin surface contacting said array 24 of energy emitting transducers 19, to maintain a temperature of an epidermis between 5-40 degrees Celsius (see at least par 0107, 0159, 0205 & 0307).  
In regards to claim 9, Barthe discloses a method according to claim 1, comprising: 
generating said thermal damage in a tissue layer at a depth of 0.5-5 mm from an epidermis , by said emitted energy (see at least par 0138, 0189, 0195 & 0241).  
In regards to claim 10, Barthe discloses a method according to claim 3, wherein said applying to said skin surface comprises applying to said skin surface an array 24 comprising 5, 7 or 9 unfocused ultrasound transducers 19 (see at least fig. 33 and par 0298).  
In regards to claim 11, Barthe discloses an applicator 18 for applying energy to a skin tissue volume, comprising: 
a distal face shaped and sized to contact a skin surface (see at least fig. 3); 
a plurality of spaced-apart energy-emitting transducers 19 arranged in an array 24 on said distal face, each of said energy-emitting transducers 19 is configured to emit energy suitable to thermally damage at least a portion of a deep skin tissue volume in deep tissue layers of the skin (see at least figs. 3-5 & 7A-E and par 0118-0119, 0137-0140 & 0268-0269); 
one or more temperature sensors configured to indicate a temperature of a skin surface contacting said array 24 (see at least par 0132, 0264-0265 & 0282-0284); and, 
a cooling module configured to apply cooling via said energy-emitting transducers 19 to said skin surface contacting said distal face to reduce thermal damage to said skin surface (see at least fig. 24C, 27A & 28A and par 0132-0133, 0264-0265 & 0282-0284).  
Barthe discloses an applicator 18, as described above, that fails to explicitly teach an applicator wherein each of said energy emitting-transducers is configured to generate a separate thermal damage lesion in said deep tissue layers. 
However, Rosenberg teaches that it is known to provide an applicator wherein each of said energy emitting-transducers (44a, 44b, 44c) is configured to generate a separate thermal damage lesion in said deep tissue layers (see at least abstract; figs. 1 & 4 and par 0024-0025).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the applicator of Barthe wherein each of said energy emitting-transducers is configured to generate a separate thermal damage lesion in said deep tissue layers as taught by Rosenberg since such a modification would amount to applying a known technique (i.e. as taught Rosenberg) to a known device (i.e. as taught by Barthe) ready for improvement to achieve a predictable result such as simultaneously treating one or more tissue volumes, thereby saving time--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Barthe as modified by Rosenberg discloses an applicator, as described above, that fails to explicitly teach an applicator comprising one or more temperature sensors positioned between said spaced-apart energy- emitting transducers.
However, Alford teaches that it is known to provide an applicator comprising one or more temperature sensors 46 positioned between said spaced-apart energy- emitting transducers 44 (see at least fig. 4 and par 0045-0046, 0050 & 0059-0061).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the applicator of Barthe as modified by Rosenberg comprising one or more temperature sensors positioned between said spaced-apart energy- emitting transducers as taught by Alford since such a modification would amount to applying a known technique (i.e. as taught by Alford) to a known device (i.e. as taught by Barthe) ready for improvement to achieve a predictable result such as controlling the thermal dose at the focal volume to avoid overheating and damaging the tissue beyond a threshold temperature--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 13, Barthe discloses an applicator 18 according to claim 11, wherein said plurality of spaced- apart energy-emitting transducers 19 comprise spaced-apart ultrasound transducers 19 configured to emit unfocused ultrasound energy (see at least par 0023 & 0090, 0093 & 0111).  
In regards to claim 14, Barthe discloses an applicator 18 according to claim 11, wherein said one or more temperature sensors are positioned between said plurality of spaced-apart energy emitting transducers 19 (see at least par 0132, 0264-0265 & 0282-0284).  
In regards to claim 15, Barthe discloses an applicator 18 according to claim 13, wherein said one or more temperature sensors are positioned on and/or in proximity to one or more of said ultrasound transducers 19, and are configured to indicate a temperature of said one or more ultrasound transducers 19 (see at least par 0132, 0264-0265 & 0282-0284).  
In regards to claim 16, Barthe as modified by Rosenberg discloses an applicator 18 according to claim 13, that fails to explicitly teach an applicator wherein said one or more temperature sensors are mounted on a flexible film contacting a surface of at least one ultrasound transducer of said spaced-apart ultrasound transducers, facing the distal face of the applicator. However, Alford teaches that is known to provide an applicator wherein said one or more temperature sensors 46 are mounted on a flexible film (i.e., interconnect) contacting a surface of at least one ultrasound transducer 44 of said spaced-apart ultrasound transducers 44, facing the distal face of the applicator (see at least fig. 4 and par 0011 & 0045). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the applicator of Barthe as modified by Rosenberg wherein said one or more temperature sensors are mounted on a flexible film contacting a surface of at least one ultrasound transducer of said spaced-apart ultrasound transducers, facing the distal face of the applicator as taught by Alford since such a modification would amount to applying a known technique (i.e. as taught by Alford) to a known device (i.e. as taught by Barthe) ready for improvement to achieve a predictable result such as controlling the thermal dose at the focal volume to avoid overheating and damaging the tissue beyond a threshold temperature--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 19, Barthe discloses an applicator 18 according to claim 13, wherein said one or more temperature sensors comprises one or more thermistors (see at least par 0282).  
In regards to claim 20, Barthe discloses an applicator 18 according to claim 13, wherein said plurality of ultrasound transducers 19 comprise 5, 7, or 9 ultrasound transducers 19 (see at least fig. 33 and par 0298).  
In regards to claim 21, Barthe discloses the method according to claim 1, comprising: modifying one or more parameters (i.e., due to feedback) of said emitting according to said measuring (see at least par 0132-0133 & 0264-0265).  
In regards to claim 22, Barthe discloses the method according to claim 1, wherein said cooling comprises cooling said skin surface according to said measuring temperature (see at least par 0132-0133 & 0264-0265).  
In regards to claim 23, Barthe as modified by Rosenberg discloses a method according to claim 3, that fails to explicitly teach a method wherein adjacent ultrasound transducers are separated by a space, and wherein said at least one temperature sensor comprises a plurality of temperature sensors, wherein at least one of said plurality of temperature sensors is positioned in said space between said adjacent spaced-apart ultrasound transducers.  However, Alford teaches that it is known to provide a method wherein adjacent ultrasound transducers 44 are separated by a space, and wherein said at least one temperature sensor 46 comprises a plurality of temperature sensors 46, wherein at least one of said plurality of temperature sensors 46 is positioned in said space between said adjacent spaced-apart ultrasound transducers 44 (see at least fig. 4 and par 0045-0046, 0050 & 0059-0061). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the applicator of Barthe as modified by Rosenberg wherein adjacent ultrasound transducers are separated by a space, and wherein said at least one temperature sensor comprises a plurality of temperature sensors, wherein at least one of said plurality of temperature sensors is positioned in said space between said adjacent spaced-apart ultrasound transducers as taught by Alford since such a modification would amount to applying a known technique (i.e. as taught by Alford) to a known device (i.e. as taught by Barthe) ready for improvement to achieve a predictable result such as controlling the thermal dose at the focal volume to avoid overheating and damaging the tissue beyond a threshold temperature--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 24, Barthe discloses a method for treating skin, comprising: 
applying to a skin surface an applicator 18 comprising an array of spaced-apart ultrasound transducers 19, wherein said ultrasound transducers 19 are arranged on a surface of said applicator 18 shaped and sized to contact skin surface (see at least figs. 3-5 & 7A-E; par 0118-0119); 6 
emitting unfocused ultrasound energy from one or more of said ultrasound transducers 19 with parameters (i.e., frequency, drive amplitude, and timing) selected to generate a thermal damage in deep tissue layers of the skin (see at least par 0137-0140 & 0268-0269); 
measuring temperature of a skin surface contacting said array during said emitting by at least one temperature sensor (see at least par 0132, 0264-0265 & 0282-0284); 
cooling said skin surface contacting said array of said spaced-apart ultrasound transducers 19 via said ultrasound transducers 19 during said emitting energy according to said measuring temperature, to reduce thermal damage to said skin surface (see at least par 0132-0133 & 0264-0265); and 
modifying one or more parameters (i.e., frequency, drive amplitude, and timing) of said emitting according to said measuring (see at least par 0132-0133 & 0264-0265).
Barthe discloses a method, as described above, that fails to explicitly teach a method wherein each of said one or more ultrasound transducers generates a separate thermal damage lesion in said deep tissue layers.
However, Rosenberg teaches that it is known to provide a method wherein each of said one or more ultrasound transducers (44a, 44b, 44c) generates a separate thermal damage lesion in said deep tissue layers (see at least abstract; figs. 1 & 4 and par 0024-0025).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Barthe wherein each of said one or more ultrasound transducers generates a separate thermal damage lesion in said deep tissue layers as taught by Rosenberg since such a modification would amount to applying a known technique (i.e. as taught Rosenberg) to a known device (i.e. as taught by Barthe) ready for improvement to achieve a predictable result such as simultaneously treating one or more tissue volumes, thereby saving time--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Barthe as modified by Rosenberg discloses a method, as described above, that fails to explicitly teach a method comprising at least one temperature sensor located in between adjacent spaced-apart ultrasound transducers.
However, Alford teaches that it is known to provide a method comprising measuring temperature of a skin surface contacting said array during said emitting by at least one temperature sensor located in between adjacent spaced-apart ultrasound transducers (see at least fig. 4 and par 0045-0046, 0050 & 0059-0061).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the applicator of Barthe as modified by Rosenberg comprising at least one temperature sensor located in between adjacent spaced-apart ultrasound transducers as taught by Alford since such a modification would amount to applying a known technique (i.e. as taught by Alford) to a known device (i.e. as taught by Barthe) ready for improvement to achieve a predictable result such as controlling the thermal dose at the focal volume to avoid overheating and damaging the tissue beyond a threshold temperature--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barthe (‘408) in view of Rosenberg (‘156), Alford (‘002) further in view of Slayton et al. (US 6,050,943) (“Slayton” hereinafter).
In regards to claim 17, Barthe as modified by Rosenber and Alford discloses an applicator 18 according to claim 13, that fails to explicitly teach an applicator comprising a heat transferring base having a plurality of branches, and wherein each of said ultrasound transducers is mounted on a separate branch of said heat transferring base, and wherein said one or more temperature sensors is positioned between said branches. However, Slayton teaches that it is known to provide an applicator comprising a heat transferring base 50 having a plurality of branches (see fig. 1), and wherein each of said ultrasound transducers 15 is mounted on a separate branch of said heat transferring base 50 (see at least fig. 1; col. 5, lines 1-17 & 44-63; col. 6, lines 17-47). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the applicator of Barthe as modified by Rosenberg and Alford with a heat transferring base having a plurality of branches, and wherein each of said ultrasound transducers is mounted on a separate branch of said heat transferring base as taught by Slayton, and wherein said one or more temperature sensors, as taught by Barthe, is positioned between said branches as taught by Slayton in order to properly adjust the bandwidth in a wide range without substantially changing the design of the transducer plate. 
In regards to claim 18, Barthe discloses an applicator 18 according to claim 17, comprising at least one additional temperature sensor contacting said heat transferring base, configured to indicate a temperature of said heat transferring base (see at least fig. 35).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-11 & 13-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791